UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4229


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ROBERT SIMMONS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00334-CCB-1)


Submitted:    November 3, 2009              Decided:   November 12, 2009


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary A. Ticknor, Elkridge, Maryland, for Appellant.   Rod J.
Rosenstein, United  States  Attorney,  Melanie  L.  Glickson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert        Simmons       pleaded       guilty         to     one        count     of

possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g) (2006), and was sentenced to 180 months in

prison.         Simmons       reserved       his     right   to    appeal          the       district

court’s    denial       of    his   motion         to   suppress,        and       on    appeal     he

challenges that denial on several grounds.                          For the reasons that

follow, we affirm.

               When reviewing a district court’s denial of a motion

to suppress, this court reviews factual findings for clear error

and     legal    conclusions          de     novo.        United         States         v.     Blake,

571 F.3d       331,     338    (4th      Cir.      2009).         Under        a    clear       error

standard, this court will reverse the district court only when

it is “left with the definite and firm conviction that a mistake

has been committed.”             United States v. Stevenson, 396 F.3d 538,

542     (4th     Cir.     2005)        (internal        quotation            marks        omitted).

However, “if the district court's account of the evidence is

plausible in light of the record viewed in its entirety,” this

court    will    not     reverse       the    district       court's         finding          despite

concluding that it would have “decided the fact differently.”

Id. (internal quotation marks and alteration omitted).                                       In other

words,    when    two     views     of     the     evidence       are    permissible,             “the

district        court’s       choice       between        them      cannot           be       clearly



                                                 2
erroneous.”         Id.    (internal          quotation         marks    and    alteration

omitted).

            Moreover,        this       court       defers       to     the    credibility

determinations of the district court, “for it is the role of the

district court to observe witnesses and weigh their credibility

during a pre-trial motion to suppress.” United States v. Abu

Ali, 528 F.3d 210, 232 (4th Cir. 2008) (internal quotation marks

omitted), cert. denied, 129 S. Ct. 1312 (2009).                          Finally, when a

motion to suppress has been denied by the district court, this

court construes the evidence in the light most favorable to the

government. United States v. Farrior, 535 F.3d 210, 217 (4th

Cir. 2008).

            Our     review     of       the       record    demonstrates         that    the

district    court    did     not    err       in    denying      Simmons’s      motion    to

suppress.     Simmons        was    a    passenger         in    a    vehicle    that    law

enforcement officers stopped upon probable cause to believe that

the   vehicle       had      violated         Maryland          Code     Ann.,     Transp.

§ 21-1004(b)(2) (LexisNexis 2009), which requires a driver whose

vehicle is stopped or parked on a one-way street to do so with

“[i]ts left hand wheels within 12 inches of the left hand curb

or edge of the roadway.”                 The district court found that the

testimony of the officers, as well as the exhibits introduced at

the suppression hearing, consistently placed the vehicle at a

location that was more than twelve inches from the curb.                                As a

                                              3
result,    the        district     court     correctly    determined       that     the

officers had probable cause to believe that the Maryland Code

had been violated.            Thus, the stop of the vehicle, initiated to

issue the driver a citation for the violation, was lawful.                          See

Whren v. United States, 517 U.S. 806, 810 (1996) (holding that,

“[a]s a general matter, the decision to stop an automobile is

reasonable where the police have probable cause to believe that

a   traffic    violation         has   occurred”).       Moreover,     Simmons      was

lawfully ordered to exit the vehicle during the pendency of the

stop pursuant to Maryland v. Wilson, 519 U.S. 408, 415 (1997).

Finally, the gun that Simmons sought to suppress was found in

plain   view     on    the    driver’s      lap,   and   therefore   was    properly

seized by the law enforcement officers.                    See United States v.

Jackson, 131 F.3d 1105, 1109 (4th Cir. 1997).

              Accordingly, we affirm the district court’s order.                    We

dispense      with     oral      argument     because    the   facts    and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                             4